Name: Commission Regulation (EC) NoÃ 21/2006 of 9 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10.1.2006 EN Official Journal of the European Union L 5/1 COMMISSION REGULATION (EC) No 21/2006 of 9 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 9 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,0 204 41,2 212 88,1 999 63,8 0707 00 05 052 133,7 204 83,1 999 108,4 0709 90 70 052 107,2 204 62,2 999 84,7 0805 10 20 052 46,8 204 53,0 220 45,2 524 24,6 624 51,9 999 44,3 0805 20 10 052 83,4 204 72,9 999 78,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 69,0 400 86,4 464 113,8 624 75,2 999 86,1 0805 50 10 052 65,0 999 65,0 0808 10 80 400 111,8 404 102,5 720 93,1 999 102,5 0808 20 50 400 79,7 720 73,8 999 76,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.